EXHIBIT POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Tom J. Fatjo, Jr. and Charles A. Casalinova, and each of them, acting individually, as his attorney-in-fact, each with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments to this annual report on Form 10-K and other documents in connection herewith and therewith, and to file the same, with all exhibits thereto, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in connection herewith and therewith and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Title Date /s/ Tom J. Fatjo, Jr. Chairman of the Board of Directors March 8, 2010 Tom J. Fatjo, Jr. and Chief Executive Officer (Principal Executive Officer) /s/ Jerome M. Kruszka President, Chief Operating Officer March 8, 2010 Jerome M. Kruszka and Director /s/ Charles A. Casalinova Senior Vice President and Chief March 8, 2010 Charles A. Casalinova Financial Officer (Principal Financial Officer) /s/ joseph J. Scarano, Jr. Vice President and Controller March 8, 2010 Joseph J. Scarano, Jr. (Principal Accounting Officer) /s/ Richard E. Bean Director March 8, 2010 Richard E. Bean /s/ Daniel J. Clark Director March 8, 2010 Daniel J. Clark /s/ Preston Moore, Jr. Director March 8, 2010 Preston Moore Jr. /s/ Roger A. Ramsey Director March 8, 2010 Roger A. Ramsey /s/ Jeffrey b. schwartz Director March 8, 2010 Jeffrey B. Schwartz /s/ Jeffrey S. Serota Director March 8, 2010 Jeffrey S. Serota /s/ John V. Singleton Director March 8, 2010 Honorable John V. Singleton
